95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff--Appellant,v.Edwin MURRAY;  R.A. Young;  Larry Huffman;  K.L. Osborne,Warden;  G.D. Johnson;  Correctional Officer Russell;  BobStamper, Sergeant;  Lonnie Saunders;  Correctional OfficerHumphries;  V.V. Grant;  Correctional Officer Warner;Correctional Officer Minter;  Correctional Officer Wagner;Lieutenant Doss;  Johnnie Russell, Hearings Officer;Correctional Officer Sheffy;  Correctional Officer Creggar;Correctional Officer Blevins, Defendants--Appellees.
No. 96-6537.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 5, 1996.Decided Aug. 21, 1996.

Ronald Jerry Sawyer, appellant Pro Se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
W.D.Va.
AFFIRMED.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Sawyer v. Murray, No. CA-94-389-R (W.D.Va. Mar. 7, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED